            UNITED STATES DISTRICT COURT
           CENTRAL DISTRICT OF CALIFORNIA




JESUS PLASCENCIA,                  CV 18-4158 DSF (AFMx)
       Plaintiff,
                                   ORDER TO SHOW CAUSE
                v.                 RE DISMISSAL

DOWNTOWN GRAND HOTEL
& CASINO, et al.,
       Defendants.



      On November 15, 2018, this Court issued its TEXT ONLY
ENTRY order to show cause requiring Plaintiff to respond in
writing and attend a hearing to show cause why this action should
not be dismissed for failure to prosecute. The hearing was
scheduled for December 10, 2018 at 11:00 a.m. The order stated:
“Failure to respond in writing or appear at the hearing will result
in dismissal.” Although Plaintiff responded in writing by way of
the appearance of counsel, Plaintiff failed to appear at the hearing
in person or through counsel. Further failures to comply with this
Court’s orders will likely result in sanctions.
      Plaintiff is ordered to serve the summons and complaint no
later than March 5, 2019 or this action will likely be dismissed or
other sanctions will be imposed.

  IT IS SO ORDERED.


Date: December 11, 2018              ___________________________
                                     Dale S. Fischer
                                     United States District Judge




                                 2
